Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II – claims 7-8 in the reply filed on 7/17/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because the search for the method of Group I involves additional search areas (CPC/USPC) and use of different search terms and strategies on databases. 
Claims 1-6 are withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Taiwan 107117819 has been received. 

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  A claim should be a single sentence. MPEP 608.01(m) – “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is vague. In line 6, the recitation of “the spectrum database” lacks antecedent support. In line 9, the recitations of “the characteristic peak signals” and “the concentrations” lack antecedent support. In line 10, the recitation of “the to-be-examined sample” lacks antecedent support. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al (WO 2013/065016 A1; herein referred to as Blackburn) in view of Shen et al (“Electrochemical aptasensor for detecting Der p2 allergen using polycarbonate-based double-generation gold nanoparticle chip”, Sensing and Bio-Sensing Research 13 (2017), 75-80; herein referred to as Shen)
Blackburn discloses an aptamer-based SERS detection device. A reproducible SERS spectrum is measure for an aptamer-analyte complex formed on a metal surface and this spectral information is compared to a database of reference SERS spectra to verify the identity of the captured analyte molecules (see Abstract and page 6). The aptamer is a DNA aptamer (i.e. non-immunological modification of the SERS surface; see page 6). Figure 13 shows the components of the device and comprises a SERS active surface (i.e. a SERS chip) and a RAMAN spectrometer. 
Blackburn differs from the instant invention in not teaching use of the disclosed SERS device for detection of dust mite antigens. 
Shen discloses an aptamer biosensor for the detection of Der p2 dust mite allergen. An aptamer for Der p2 is immobilized on an electrode of the biosensor to determine the concentration of Der p2 (see Abstract). 	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Der p2 specific aptamer of Shen in the SERS device of Blackburn because the SERS device of Blackburn employs aptamers and one would use the appropriate aptamer for the analyte (dust mite antigen Der p2) that is to be detected. A person of ordinary skill in the art reasonably would have expected success because both Blackburn and Shen are directed to devices that immobilize aptamers to a sensor for detection of analyte that the aptamer is specific for. 
With respect to a spectrum database for dust mite antigen, Blackburn teaches a database of reference SERS spectra to verify the identity of the captured analyte molecules. For any given analyte, it would be obvious to use a corresponding database of reference SERS spectra for that analyte. Thus, for the detection of dust mite antigen, a database of reference SERS spectra for dust mite antigen would be employed. 

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art references – Schmidt et al (US 2011/0116089 A1) and Gartia et al (“Rigorous surface enhanced Raman spectral characterization of large-area high-uniformity silver-coted tapered silica nanopillar arrays”, Nanotechnology, 21 (2010), 395701, pg 1-9) disclose SERS chips with Si pillars that are coated with silver but not also coated with nanogold on the silver. 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        



10/31/22